NO.
12-08-00024-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
 
 
§          
IN RE: JASON LEE BURROW,
RELATOR     §          ORIGINAL
PROCEEDING
 
§          
 


















 
 

MEMORANDUM OPINION
            Jason Lee
Burrow was charged with burglary of a habitation on June 8, 2006 in trial court
cause number 241-1364-06.  In this
original mandamus proceeding, Burrow alleges that the case remains pending on
the trial court's docket.  He alleges
further that he has filed several motions for bench warrants, but has received
no ruling on his motions.  He seeks a
writ of mandamus requiring the trial court to rule on his motions.1  We deny the writ.
            A court of
appeals has the authority to issue writs of mandamus against a judge of a
district or county in the court of appeals district and all writs necessary to
enforce its jurisdiction.  Tex. Gov't Code Ann. § 22.221(b)
(Vernon 2004).  Courts of appeals have
the power to compel a trial court to rule on pending motions.  In re Ramirez, 994 S.W.2d 682,
684 (Tex. App.–San Antonio 1998, orig. proceeding).  Before mandamus may issue to require a trial
court to rule on a motion, the relator must establish that the court was asked
to perform the act and failed or refused to do so within a reasonable time.  See Safety-Kleen Corp. v. Garcia,
945 S.W.2d 268, 269 (Tex. App.–San Antonio 1997, orig. proceeding).  Burrow has not filed a record in this
proceeding as required by Texas Rule of Appellate Procedure 52.7.  Consequently, we cannot review any motions he
has filed nor can we determine whether he has called the trial court's
attention to the motions or requested that hearings be set to determine their
merit.  Therefore, Burrow has failed to
show that the trial court has abused its discretion by failing to rule on the
motions.  See In re Villareal,
96 S.W.3d 708, 710 (Tex. App.–Amarillo 2003, orig. proceeding).  Accordingly, Burrow’s petition for writ of
mandamus is denied.  
            
                                                                                                     BRIAN HOYLE    
                                                                                                               Justice
 
 
Opinion delivered January 23,
2008.
Panel consisted of Worthen, C.J., Griffith, J., and
Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)




1 The
respondent is the Honorable Jack Skeen, Jr., Judge of the 241st Judicial
District Court, Smith County, Texas.